Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/20/2020.  These drawings are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected 35 U.S.C. 103 as being unpatentable over Dixon et al. (USPGPUB No. 2005/0022065 A1, hereinafter referred to as Dixon) in view of Ramesh et al. (USPGPUB No. 2021/0397448 A1, hereinafter referred to as Ramesh). 
Referring to claim 27, Dixon discloses a method for testing a device {“MDC test engine”, [0016]}, comprising: 
receiving, from a computer {see Fig. 2a, “test controller 220” [0053]}, instructions for performing a first test on the device {see Fig. 2a, “programs one or the other or both WTEs” [0053]}; 
reading, via a high-speed data transfer connection {see Fig. 2a, “high-speed interfaces (SerDes ports 121” [0054]}, test data associated {see Fig. 2a, “WTE 125 runs the memory tests” [0053]} with the first test from a memory of the computer {see Fig. 2a, “WTE 125 sets up data patterns in its memory-chip groups 130” [0053]}; 
distributing the test data {see Fig. 2a, “controls the writing of these patterns out the SerDes port 121” [0053]} to one more components of the device {see Fig. 2a, “of the lower MDC 110” [0053]}; 
causing one or more operations to be performed {see Fig. 2a, “allows a large variety of debug activities to be performed” [0054]} on the device to implement at least a portion of the first test {see Fig. 2a, “the unit-under-test (UUT) wherein it is configured in the normal read/write memory card mode” [0053]}; and after the one or more operations have completed {see Fig. 2a, “Once these operations are completed” [0086]}, storing, via the high-speed data transfer connection {see Fig. 10, “pipeline 520 is unlocked so it can accept and process all regular request” [0114]}, test results related to the at least a portion of the first test in the memory of the computer {see Fig. 10, “a sufficient number or severity of the tracked errors warrants reporting the errors recorded in log buffer 534” [0114]}.
Dixon does not appear to explicitly disclose wherein the device is a semiconductor device.
However, Ramesh discloses wherein the device is a semiconductor device {“memory devices are typically provided as internal, semiconductor, integrated circuits” see any figure, [0002].}. 
Dixon and Ramesh are analogous because they are from the same field of endeavor, executing memory operation(s). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dixon and Ramesh before him or her, to modify Dixon’s “unit under test” ([0053) incorporating Ramesh’s “semiconductor integrated circuits” (Ramesh background [0002]). 
The suggestion/motivation for doing so would have been to implement an extended memory architecture can transfer instructions to perform operations specified by a single address and operand and may be performed by the computing device that includes a processing unit and a memory resource. The computing device can perform extended memory operations on data streamed through the computing device without receipt of intervening command (Ramesh [0011]).
Therefore, it would have been obvious to combine Ramesh with Dixon to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Dixon discloses further comprising, after storing the test results {see Fig. 10, “decision block 725” [0114]}, notifying the computer that the test is complete {see Fig. 10, “decision block 726 the processor analyzes the data and determines whether to start a swap operation” [0114]}.

As per claim 3, the rejection of claim 1 is incorporated and Dixon discloses wherein the instructions for performing the test include an address {see Fig. 7, “starting address 561” [0126]} in the memory of the computer where the test data is stored {see Fig. 7, “defining the address range that will have its bits swapped” ([0126]) in context of swap operation [0114]}.

As per claim 4, the rejection of claim 1 is incorporated and Dixon discloses wherein the instructions comprise at least one of an amount of test data {Examiner’s note: this claim is treated as a Markush claim by use of the “or”, thus the reference illustrates at least one limitation to teach the claim.}, an address in the memory of the computer where the test results are to be stored, or an identifier of the test {see Fig. 7, “starting address 561” [0126]}.

As per claim 5, the rejection of claim 1 is incorporated and Dixon discloses wherein the test data comprises at least one of an amount of test data {Examiner’s note: this claim is treated as a Markush claim by use of the “or”, thus the reference illustrates at least one limitation to teach the claim.}, an address in the memory of the computer where the test results are to be stored, or an identifier of the test {see Fig. 7, “starting address 561” [0126]}.

As per claim 6, the rejection of claim 1 is incorporated and Dixon discloses further comprising: 
determining, by the test data transfer unit, instructions for a second test {see Fig. 2a, “When each test is complete…” indicating more than one test conducted, [0053] last 3 lines} of the semiconductor device based on information included in the test data for the test {see Fig. 2a, “WTE 125 runs the memory tests” [0053]}; 
reading, via the high-speed data transfer connection, test data for the second test {{see Fig. 2a, “high-speed interfaces (SerDes ports 121” [0054]} from memory of the computer {see Fig. 2a, “WTE 125 sets up data patterns in its memory-chip groups 130” [0053]}; 
distributing, by the test data transfer unit, the test data for the second test {see Fig. 2a, “controls the writing of these patterns out the SerDes port 121” [0053]}  to the one or more components of the semiconductor device {see Fig. 2a, “of the lower MDC 110” [0053]}; 
causing one or more operations to be performed on the semiconductor device {see Fig. 2a, “allows a large variety of debug activities to be performed” [0054]} to perform at least a portion of the second test {see Fig. 2a, “the unit-under-test (UUT) wherein it is configured in the normal read/write memory card mode” [0053]}; and after the one or more operations have completed {see Fig. 2a, “Once these operations are completed” [0086]}, storing, unit via the high-speed data transfer connection {see Fig. 10, “pipeline 520 is unlocked so it can accept and process all regular request” [0114]}, test results related to that at least a portion of the second test in the memory of the computer {see Fig. 10, “a sufficient number or severity of the tracked errors warrants reporting the errors recorded in log buffer 534” [0114]}.


Referring to claim 7, Dixon discloses a device, comprising: a plurality of components {“processors 106 to MDCs 110”, see Fig. 7, [0100] }; 
a test bus {“memory data-bus interface 129”, see Fig. 1, [0093]}; 
and a test data transfer unit {“memory controller 127 provides one or both of two memory-refresh control functions”, see Fig. 1, [0102]};  
wherein the test data transfer unit: receives, from a host computer {see Fig. 2a, “test controller 220” [0053]}, configuration information for performing a test of the device {see Fig. 2a, “the unit-under-test (UUT) wherein it is configured in the normal read/write memory card mode” [0053]}; 
reads, via a high-speed data transfer link {see Fig. 2a, “high-speed interfaces (SerDes ports 121” [0054]}, test data associated with the test from memory of the host computer see Fig. 2a, “WTE 125 runs the memory tests” [0053]}  using direct memory access {see Fig. 2a, “JTAG interface for a more direct memory access”, [0179]}; 
sends the test data {see Fig. 2a, “controls the writing of these patterns out the SerDes port 121” [0053]}  to the plurality of components via the test bus {see Fig. 2a, “of the lower MDC 110” [0053]}; 
causes one or more operations to be performed {see Fig. 2a, “allows a large variety of debug activities to be performed” [0054]}  on the device to effect at least a portion of the test {see Fig. 2a, “the unit-under-test (UUT) wherein it is configured in the normal read/write memory card mode” [0053]}; and after the one or more operations have completed {see Fig. 2a, “Once these operations are completed” [0086]}, retrieves test results of the at least a portion of the test from the test bus and stores {see Fig. 10, “pipeline 520 is unlocked so it can accept and process all regular request” [0114]}, via the high-speed data transfer link, the test results in the memory of the host computer using direct memory access {see Fig. 10, “a sufficient number or severity of the tracked errors warrants reporting the errors recorded in log buffer 534” [0114]}.
Dixon does not appear to explicitly disclose wherein the device is a semiconductor device.
However, Ramesh discloses wherein the device is a semiconductor device {“memory devices are typically provided as internal, semiconductor, integrated circuits” see any figure, [0002].}. 
The 103 motivation for this independent claim relied upon as recited in claim 1 above.

As per claim 8, the rejection of claim 7 is incorporated and Ramesh discloses wherein the high-speed data transfer link comprises a peripheral component interface express (PCIe) link {“e.g., PCIe interfaces, PCIe XDMA interfaces” [0021].}.

As per claim 9, the rejection of claim 7 is incorporated and Dixon discloses wherein after storing the test results {see Fig. 10, “decision block 725” [0114]}, the test data transfer unit sends a notification to the host computer that the test is complete {see Fig. 10, “decision block 726 the processor analyzes the data and determines whether to start a swap operation” [0114]}.

As per claim 10, the rejection of claim 9 is incorporated and Dixon discloses wherein the notification includes an identifier for the test {“a test mode the individual ways can be identified”, [0195]}.

As per claim 11, the rejection of claim 7 is incorporated and Dixon discloses wherein the configuration information comprises an address in the memory {see Fig. 7, “starting address 561” [0126]}  of the host computer where the test data is stored {see Fig. 7, “defining the address range that will have its bits swapped” ([0126]) in context of swap operation [0114]}.

As per claim 12, the rejection of claim 7 is incorporated and Dixon discloses wherein the configuration information comprises at least one of an amount of test data {Examiner’s note: this claim is treated as a Markush claim by use of the “or”, thus the reference illustrates at least one limitation to teach the claim.}, an address in the memory of the computer where the test results are to be stored, or an identifier of the test {see Fig. 7, “starting address 561” [0126]}.

As per claim 13, the rejection of claim 7 is incorporated and Dixon discloses wherein the test data comprises at least one of an amount of test data {Examiner’s note: this claim is treated as a Markush claim by use of the “or”, thus the reference illustrates at least one limitation to teach the claim.}, an address in the memory of the computer where the test results are to be stored, or an identifier of the test {see Fig. 7, “starting address 561” [0126]}.

As per claim 14, the rejection of claim 7 is incorporated and Dixon discloses wherein the test data transfer unit further:
determines configuration information for a second test {see Fig. 2a, “When each test is complete…” indicating more than one test conducted, [0053] last 3 lines of the semiconductor device based on information included in the test data for the test {ee Fig. 2a, “WTE 125 runs the memory tests” [0053]}; 
reads, via the high-speed data transfer link, test data for the second test {{see Fig. 2a, “high-speed interfaces (SerDes ports 121” [0054]}  from memory of the host computer using direct memory access {see Fig. 2a, “WTE 125 sets up data patterns in its memory-chip groups 130” [0053]};
 sends the test data for the second test to the plurality of components via the test bus see Fig. 2a, “controls the writing of these patterns out the SerDes port 121” [0053]}; 
causes one or more operations to be performed on the semiconductor device {see Fig. 2a, “allows a large variety of debug activities to be performed” [0054]}  to effect at least a portion of the second test {see Fig. 2a, “the unit-under-test (UUT) wherein it is configured in the normal read/write memory card mode” [0053;
and after the one or more operations have completed {see Fig. 2a, “Once these operations are completed” [0086]}, retrieves test results of the at least a portion of the second test from the test bus and stores {see Fig. 10, “pipeline 520 is unlocked so it can accept and process all regular request” [0114, via the high-speed data transfer link {see Fig. 10, “pipeline 520 is unlocked so it can accept and process all regular request” [0114, the test results of the at least a portion of the second test in the memory of the host computer using direct memory access {see Fig. 10, “a sufficient number or severity of the tracked errors warrants reporting the errors recorded in log buffer 534” [0114]}.

As per claim 15, the rejection of claim 7 is incorporated and Dixon discloses wherein the configuration information further comprises a configuration for a clock on the semiconductor device {“test fixture 210 provides clocks 222 from clock generator 240”, see Fig. 2a, [0053]}. 

Referring to claims 16-20 are non-transitory computer readable circuitry medium claims reciting claim functionality corresponding to the apparatus claims of claims 7-15, respectively, thereby rejected under the same rationale as claims 7-15 recited above, inter alia, in claim 20 Dixon discloses  wherein the first block of memory comprises a plurality of sub-blocks organized as a linked list {“f all packets in a frame are received correctly”  ([0185]) in a linked list “Link control block” ([0188])}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching at least one limitation recited in claim 1: US 10740270 B2, US 20190243753 A1, US 10255215 B2, and US 6081852 A.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184